              Case 2:15-cr-00332-RAJ Document 64 Filed 06/05/20 Page 1 of 1




1                                                            The Honorable Richard A. Jones
2
3
4
5
6
7                       UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
8
                                    AT SEATTLE
9
       UNITED STATES OF AMERICA,                       NO. CR15-332 RAJ
10
                            Plaintiff
11                                                     ORDER GRANTING UNITED STATES’
12                     v.                              MOTION TO FILE A BRIEF IN EXCESS
       JONATHAN BRENT WULF,                            OF TWELVE PAGES
13
                            Defendant.
14
15
           The Court, having reviewed the Motion of the United States to File a Brief in
16
     Excess of Twelve Pages, and finding good cause, hereby states:
17
           IT IS HEREBY ORDERED that the Motion (Dkt. #60) is GRANTED. The United
18
     States may file its Response to Defendant Jonathan Brent Wulf’s Motion for Reduction in
19
     Sentence Pursuant to 18 U.S.C. § 3582(c)(1) that does not exceed 19 pages in length.
20
           DATED this 5th day of June, 2020.
21
22
23
                                                    A
                                                    The Honorable Richard A. Jones
24                                                  United States District Judge
25
26
27
28
      ORDER GRANTING UNITED STATES’ MOTION TO                          UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
      FILE A BRIEF IN EXCESS OF TWELVE PAGES
                                                                        SEATTLE, WASHINGTON 98101
      United States v. Wulf, CR15-332 RAJ - 1                                 (206) 553-7970
